
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.02



FORM OF CITIGROUP EQUITY AWARD AGREEMENT (EFFECTIVE NOVEMBER 1, 2007)



Citigroup Inc.
Equity Award Agreement


1. Award Agreement. Citigroup Inc. ("Citigroup") hereby grants to {NAME} (the
"Participant"), the award(s) summarized below, pursuant to the terms of the
[EQUITY AWARD PROGRAM NAME] (the "Program"). The terms, conditions and
restrictions of your award are contained in this Equity Award Agreement,
including the attached Appendix (together, the "Agreement"), and are summarized,
along with additional information, in the [EQUITY AWARD PROGRAM NAME] prospectus
dated [MONTH] [DAY], [YEAR], and any applicable prospectus supplements
(together, a "Prospectus"). Your award is also governed by the Citigroup 1999
Stock Incentive Plan, as amended and restated effective April 19, 2005, as
further amended on October 17, 2006, and as it may be further amended from time
to time (the "Plan") [IF APPLICABLE:, and the Letter Agreement (as defined in
the Appendix)]. For the award to be effective, you must [accept][sign] below[and
return this page of the Agreement], acknowledging that you have received and
read the Prospectus and this Agreement, including the Appendix.

2. [EQUITY AWARD PROGRAM NAME] Award Summary*

{Restricted/Deferred} Stock Award Summary Award Date:   {AWARD DATE}     Number
of Shares:   {# SHARES}     Vesting Dates (% each vesting date):   {VEST DATE
1}(2)         {VEST DATE 2}         {VEST DATE 3}         {VEST DATE 4}    
Stock Option Grant Summary Grant Date:   {GRANT DATE}     Grant Price:   {$
Grant Price   per share}(3) Number of Shares:   {#OPTION SHARES}     Vesting
Dates (% each vesting date)(4):   {VEST DATE 1}(5)         {VEST DATE 2}        
{VEST DATE 3}         {VEST DATE 4}     Option Expiration Date:   {EXPIRATION
DATE}(6)    

--------------------------------------------------------------------------------

(1)Generally, no more rapidly than 25% each vesting date. (2)At least one year
after award date. (3)No less than prior day NYSE closing price. (4)Generally, no
more rapidly than 25% each vesting date. (5)Generally, at least one year after
award date. (6)Generally, no later than sixth anniversary of grant date.

3. Acceptance and Agreement by Participant. I hereby accept the award described
above, and agree to be bound by the terms, conditions, and restrictions of such
award as set forth in this Agreement, including the Appendix, and in the
Prospectus (acknowledging hereby that I have read and that I understand such
documents), the Plan and Citigroup's policies, as in effect from time to time,
relating to the administration of the Program and the Plan. I understand that
vesting is conditioned upon continuous employment with the Company, and that an
Award may be cancelled if there is a break in or termination of my employment
with the Company.

CITIGROUP INC.   PARTICIPANT'S [SIGNATURE][ACCEPTANCE]:
By:
 
 
 
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    [Name]   Name:     [Title]   GEID:

*The terms, conditions and restrictions applicable to your award, including what
happens in the event of a termination or suspension of your employment, are
contained in this Agreement, which includes the Appendix hereto, and are also
summarized in the Prospectus.

--------------------------------------------------------------------------------




CITIGROUP INC.
EQUITY AWARD AGREEMENT
APPENDIX


This Appendix constitutes part of the Equity Award Agreement (the "Agreement")
and is applicable to the [EQUITY AWARD PROGRAM NAME] award(s) summarized on the
first page of this Agreement. This Appendix is part of the Agreement and sets
forth the terms and conditions and other information applicable to the
restricted or deferred stock award, and/or non-qualified stock option grant (an
"Option"), made to Participant under the Program, as described in the Award
Summary on page 1. Restricted or deferred stock awards and Option grants are
hereinafter referred to as "Awards". All Awards are denominated in shares of
Citigroup common stock, par value $.01 per share (referred to herein as "shares"
or "Citigroup stock"). The "Company", for purposes of this Agreement, shall mean
Citigroup and its subsidiaries that participate in the Program, except where
provided otherwise herein.

1. Terms and Conditions. The terms, conditions, and restrictions of the Award
are set forth below [IF APPLICABLE:, subject to the letter agreement between the
Company and Participant dated [MONTH] [DAY], [YEAR] (the "Letter Agreement")].
Certain of these provisions [IF APPLICABLE:, except as they are deemed modified
by the terms of the Letter Agreement], along with other important information,
are summarized in the [EQUITY PROGRAM NAME] prospectus dated [MONTH] [DAY],
[YEAR], and any applicable prospectus supplement (together, the "Prospectus").
The terms, conditions, and restrictions of the Award include, but are not
limited to, provisions relating to amendment, vesting, and cancellation of
Awards, restrictions on the transfer of Awards, and sale restrictions on shares
acquired upon the exercise of an Option.

By accepting an Award, Participant acknowledges that he or she has read and
understands the Prospectus and the terms and conditions set forth in this
Appendix. Participant understands that this Award and all other incentive awards
are entirely discretionary and that no right to receive the Award, or any
incentive award, exists absent a prior written agreement to the contrary.

Participant understands that the value that may be realized from an Award, if
any, is contingent and depends on the future market price of Citigroup stock,
among other factors, and that because equity awards are discretionary, and
intended to promote employee retention and stock ownership and to align
employees' interests with those of stockholders, equity awards are subject to
vesting conditions and will be canceled if vesting conditions are not satisfied.

Any monetary value assigned to an Award in any communication regarding the Award
is contingent, hypothetical, and for illustrative purposes only and does not
express or imply any promise or intent by the Company to deliver, directly or
indirectly, any certain or determinable cash value to Participant. Receipt of an
Award covered by this Agreement, or any other incentive award, is neither an
indication nor a guarantee that an incentive award of any type or amount will be
made in the future, and absent a written agreement to the contrary, the Company
is free to change its practices and policies regarding incentive awards at any
time in its sole discretion.

Any actual, anticipated, or estimated financial benefit to Participant from an
Award is not and shall not be deemed to be a normal or an integral part of
Participant's regular or expected salary or compensation from employment for any
purposes, including, but not limited to, calculating any statutory, common law
or other severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company.

2. Vesting. If conditions to vesting are satisfied, shares underlying an Award
of restricted or deferred stock will be distributed to Participant on the
vesting date(s) set forth in the Stock Award Summary, and Option shares shall
vest and become exercisable in the installment amounts (subject to rounding, in
Citigroup's discretion) on the vesting dates set forth in the Stock Option Grant
Summary. Vesting in each case is subject to receipt of the information necessary
to make required tax payments and confirmation by Citigroup that all conditions
to vesting and distribution of the shares have been satisfied.

Vesting is conditioned on Participant's continuous employment with the Company
up to and including the scheduled vesting date, unless otherwise provided below.

2

--------------------------------------------------------------------------------



3. Exercise of Option. Vested Option shares may be exercised in whole or in part
by Participant upon notice to the Company, together with provision for payment
of the grant price (set forth in the Stock Option Grant Summary) and applicable
withholding taxes. Such notice shall be given in the manner prescribed by
Citigroup and shall specify the date and method of exercise and the number of
Option shares that are being exercised. The currently available option exercise
methods, which are subject to change at any time, are described in the
Prospectus. All stock option exercises will be processed in accordance with the
Citigroup Equity Compensation administrative procedures and deadlines then in
effect. If Participant uses a broker-assisted exercise method that may be
available from time to time, Participant acknowledges and agrees that option
proceeds from any broker-assisted exercises will be net of applicable
commissions and fees associated with these transactions. The applicable
commissions and fees will be disclosed to Participant at or prior to the time of
exercise or will be available to Participant upon request. The laws of the
country in which Participant is working at the time of grant, vesting, and/or
exercise of the Option (including any rules or regulations governing securities,
foreign exchange, tax or labor matters), and Citigroup accounting or other
policies, whether dictated by such country's political or regulatory climate or
otherwise, may restrict or prohibit any one or more of the stock option exercise
methods described in the Prospectus; such restrictions may apply differently if
Participant is a resident or expatriate employee, and are subject to change at
any time. If the last day on which an Option may be exercised pursuant to any
provision of this Agreement is not a trading day on the New York Stock Exchange,
then the immediately preceding New York Stock Exchange trading day shall be the
last day on which an Option may be exercised. An Option may not be exercised
after the Option Expiration Date set forth in the Stock Option Grant Summary
(the "Option expiration date"). The Company is not obligated to notify a
Participant that an Option is nearing expiration.

4. Sale Restriction on Option Shares. Except in the case of Participant's
termination of employment pursuant to Section 5[(b) and (e)] [(b), (e), (j),
(k) or (l)], Participant acknowledges that shares acquired upon an Option
exercise during the term of Participant's employment may not be sold or
otherwise transferred until two years from the date of exercise.

5. Termination and Interruption of Employment. Participation in the Program,
including but not limited to Participant's right to vest in an Award or exercise
an Option, is conditioned upon Participant's continuous employment with the
Company, except as otherwise provided below.

For all purposes related to an Award, Participant's employment shall be deemed
terminated as of the last day of active service with the Company, regardless of
any entitlement to notice, payment in lieu of notice, severance pay, termination
pay, pension payment, or the equivalent that may be provided by any other plan,
contract, or law.

If Participant's continuous employment with the Company terminates or is
interrupted for any reason stated below, Participant's rights with respect to
the Award, including any "Core CAP Basic Shares" and "Core CAP Premium Shares"
(each as defined below), "Supplemental CAP Shares" and shares subject to an
Option ("Option shares"), each as may be set forth in the Stock Award Summary
and/or Stock Option Grant Summary of this Agreement, will be affected as
described below. With respect to any provision herein that provides for the
distribution of shares upon the termination of Participant's employment, such
distribution may be delayed for a period of six months, if Citigroup determines
that Participant is among the Company's top 50 most highly compensated
employees. Interest will not accrue during the period of delay and there will
not be any compensation for loss in market value or otherwise. [INCLUDE
SUB-SECTIONS (a)—(r) AS APPLICABLE]:

                (a) Voluntary Resignation. If Participant voluntarily terminates
his or her employment with the Company, vesting of restricted stock awards,
deferred stock awards and Option shares will cease, as will the right to
exercise any vested Option shares, on the date Participant's employment is so
terminated; all unvested shares and unexercised Option shares subject to the
Award will be canceled and Participant shall have no further rights of any kind
with respect to the Award. Different treatment may apply to Option shares if
Participant is subject to a garden leave or other notice policy.

3

--------------------------------------------------------------------------------



                (b) Disability.

                (i) A restricted or deferred stock award will continue to vest
during the first 12 months of Participant's approved disability leave pursuant
to a Company disability policy. If Participant has remained on an approved
disability leave for 12 months pursuant to a Company disability policy, any
unvested portion of the Award will vest and shares of Citigroup stock will be
delivered to Participant. The provisions of this Section 5(b)(i) shall not apply
to a deferred stock award if prior to the commencement or during the period of
any disability leave referred to above, Participant meets the conditions of
Section 5(j), (k) or (l) below.

                [(ii) Notwithstanding the foregoing, if a Participant with a
deferred stock award provides proof satisfactory to the Company that Participant
has been determined by the United States Social Security Administration to be
totally disabled, any unvested portion of a deferred stock award will vest and
shares of Citigroup stock will be delivered to Participant.]

                [(iii) An Option will continue to vest on schedule and may be
exercised during the first 12 months of Participant's approved disability leave
(but not later than the Option expiration date). If Participant has remained on
an approved disability leave for 12 months, any unvested Option shares will vest
immediately, and the Option may be exercised for up to two years thereafter (but
not later than the Option expiration date); the two year sale restriction
imposed on Option shares will cease to apply and will not be imposed on any
shares that may be acquired from a future exercise of the Option.]

                [(iv) Notwithstanding the foregoing, if before the end of a
12-month period of disability leave (or determination of total disability by the
United States Social Security Administration) Participant's employment is
terminated for any of the reasons described in Sections 5(a), (e), (f), (h) or
(i), such applicable provisions shall apply instead of the provisions of this
Section 5(b).]

                (c) Approved Personal Leave of Absence (Non-Statutory Leave).

                (i) A restricted or deferred stock award will continue to vest
on schedule during the first six months of Participant's personal leave of
absence, provided that Participant's leave of absence was approved by management
of Participant's business unit in accordance with the leave of absence policies
applicable to Participant (an "approved personal leave of absence"). Any
unvested restricted or deferred stock will be canceled as soon as the approved
personal leave of absence has exceeded six months.

                (ii) An Option will continue to vest on schedule during the
first six months of an approved personal leave of absence. Vested Option shares
may be exercised during the first six months of an approved personal leave of
absence (but not later than the Option expiration date). All unexercised Option
shares will be canceled as soon as the approved personal leave of absence has
exceeded six months.

                (iii) If Participant terminates employment for any reason during
the first six months of an approved personal leave of absence[, or if on or
prior to such time Participant satisfies the conditions of Section 5(j), (k) or
(l)], then such applicable provisions of this Section 5 will apply. [For
purposes of Section 5(j), (k) and (l), Participant's employment will be deemed
to have terminated as of the date that an approved personal leave of absence
exceeds six months.]

                (d) Statutory Leave of Absence. The Award will continue to vest
and Participant may continue to exercise vested Option shares (but not later
than the Option expiration date) during a leave of absence that is approved by
management of Participant's business unit, is provided by applicable law and
taken in accordance with such law and applicable Company policy (a "statutory
leave of absence"). If a statutory leave of absence is followed without
interruption by an approved personal leave of absence, any unvested restricted
or deferred stock and unexercised Option shares will be canceled as of the date
that the combined leaves, if continuous, have exceeded six months. If
Participant terminates employment for any reason during an approved statutory
leave of absence[, or if on or prior to such time Participant

4

--------------------------------------------------------------------------------



satisfies the conditions of Section 5(j), (k), or (l)], then such applicable
provisions of this Section 5 will apply. [For purposes of Section 5(j), (k) and
(l), if a statutory leave of absence is followed without interruption by an
approved personal leave of absence, Participant's employment will be deemed to
have terminated as of the date that the combined leaves exceed six months.]

                (e) Death. If Participant's employment terminates by reason of
Participant's death, (i) any unvested restricted or deferred stock will vest and
shares of Citigroup common stock will be delivered to Participant's estate;
(ii) any unvested Option shares will vest and vested Option shares may be
exercised by Participant's estate for up to two years from the date of
Participant's death (but not later than the Option expiration date); and
(iii) the two-year sale restriction imposed on Option shares will cease to apply
and will not be imposed on any shares that may be acquired by Participant's
estate in a future exercise of the Option.

                (f) Involuntary Termination for Gross Misconduct.
Notwithstanding any provisions of this Agreement to the contrary, if the Company
terminates Participant's employment because of Participant's "gross misconduct"
(as defined below), vesting of the Award, and the right to exercise vested
Option shares, will cease on the date Participant's employment is so terminated;
all unvested restricted or deferred stock and all unexercised Option shares will
be canceled as of the termination date of Participant's employment and
Participant shall have no further rights of any kind with respect to the Award.
For purposes of this Agreement, "gross misconduct" means any conduct that (i) is
in competition with the Company's business operations, (ii) that breaches any
obligation that Participant owes to the Company or Participant's duty of loyalty
to the Company, (iii) is materially injurious to the Company, monetarily or
otherwise, or (iv) is otherwise determined by the Personnel and Compensation
Committee of the Citigroup Board of Directors (the "Committee), in its sole
discretion, to constitute gross misconduct. For purposes of this Section 5(f),
"Company" shall mean Citigroup and any of its subsidiaries.

                (g) Transfer to Non-Participating Subsidiary.

                (i) If Participant transfers to a subsidiary that is a member of
the "controlled group" of Citigroup (as defined below), the Award will continue
to vest on schedule and vested Option shares may continue to be exercised (but
not later than the Option expiration date).

                (ii) If Participant transfers to a subsidiary that is not a
member of the "controlled group" of Citigroup (as defined below), [(A)] unvested
[shares] ["Core CAP Basic Shares" (as defined below) and "Supplemental CAP
Shares"] will vest and shares of Citigroup stock will be distributed to
Participant [; (B) a prorated portion of any unvested "Core CAP Premium Shares"
(as defined below) will vest and shares of Citigroup stock will be distributed
to Participant (such prorated portion shall be calculated (1) by assuming that
the portion of the restricted or deferred stock award scheduled to vest on each
different vesting date is a separate award, and (2) for each separate award, by
multiplying the number of unvested "Core CAP Premium Shares" (as defined below)
that are subject to such separate award by a fraction, the numerator of which is
equal to the number of days the Participant was employed by the Company during
the vesting period applicable to such separate award and the denominator of
which is equal to the number of days in the entire vesting period applicable to
such separate award);] and [(C)] vesting of an Option will cease and vested
Option shares may continue to be exercised for up to 90 days after the
termination date of Participant's employment (but not later than the Option
expiration date).

                For purposes of this Agreement, "controlled group" has the
meaning set forth in Treas. Reg. § 1.409A-1(h)(3).

                (h) Involuntary Termination Other than for Gross Misconduct.
Except as provided in Section 5(n) below, if Participant's employment is
terminated by the Company for any reason other than gross misconduct [and
Participant has not met the conditions specified in Section 5(j), (k) or (l)],
[(i)] unvested [shares] ["Core CAP Basic Shares" (as defined below) and
"Supplemental CAP Shares"] will vest and shares of Citigroup stock will be
distributed to Participant [; (ii) a prorated portion of any unvested "Core CAP
Premium Shares" (as defined below) will vest and shares of

5

--------------------------------------------------------------------------------



Citigroup stock will be distributed to Participant (such prorated portion shall
be calculated (A) by assuming that the portion of the restricted or deferred
stock award scheduled to vest on each different vesting date is a separate
award, and (B) for each separate award, by multiplying the number of unvested
Core CAP Premium Shares that are subject to such separate award by a fraction,
the numerator of which is equal to the number of days the Participant was
employed by the Company during the vesting period applicable to such separate
award and the denominator of which is equal to the number of days in the entire
vesting period applicable to such separate award);] and [(iii)] vesting of an
Option will cease and any vested Option shares may continue to be exercised for
up to 90 days after the termination date of Participant's employment (but not
later than the Option expiration date).

                (i) Voluntary Resignation to Pursue Alternative Career. If
[Participant has not met the conditions of Section 5(j), (k) or (l), and], with
the prior written approval of the Senior Human Resources Officer for
Participant's business, in his or her sole discretion, Participant voluntarily
resigns from his or her employment with the Company to work in a full-time
career in either government service, for a bona fide charitable institution, or
as a teacher at a bona fide educational institution, (i) unvested "Core CAP
Basic Shares" (as defined below) and "Supplemental CAP Shares" will vest and be
distributed to Participant; and (ii) unvested "Core CAP Premium Shares" (as
defined below) will be canceled and Participant shall have no further rights of
any kind with respect to such portion of the Award; and (iii) vesting of an
Option will cease and all unexercised Option shares will be canceled as of the
termination date of Participant's employment and Participant shall have no
further rights of any kind with respect to the Option.

                (j) Satisfying the "Rule of 75." If Participant has completed a
number of full years of service with the Company that, when added to his or her
age, equals at least 75, (i) unvested [shares] ["Core CAP Basic Shares" and
"Core CAP Premium Shares" (each as defined below) and "Supplemental CAP Shares"]
will continue to vest on schedule, provided that Participant is not, at any time
up to and including any vesting date, employed by a "significant competitor" of
the Company (as defined in Section 5(q) below); and (ii) an Option will continue
to vest on schedule and may be exercised (but not later than the Option
expiration date) while Participant is employed by the Company; unvested Option
shares will vest on the date Participant's employment with the Company is
terminated for any reason other than gross misconduct and may be exercised for
up to two years after the termination date of Participant's employment (but not
later than the Option expiration date), provided that Participant is not, at any
time up to and including any exercise date, employed by a "significant
competitor" of the Company (as defined in Section 5(q) below).

                (k) Satisfying the "Rule of 60." If Participant [does not
satisfy the conditions of Section 5(j) above, but] (i) is at least age 50 and
has completed at least five full years of service with the Company and
Participant's age plus the number of full years of service with the Company
equals at least 60, or (ii) Participant is under age 50, but has completed at
least 20 full years of service with the Company and Participant's age plus the
number of full years of service with the Company equals at least 60, then
(1) unvested [shares] ["Core CAP Basic Shares" (as defined below) and
"Supplemental CAP Shares"] will continue to vest on schedule, provided that
Participant is not, at any time up to and including any vesting date, employed
by a "significant competitor" of the Company (as defined in Section 5(q) below);
[(2) unvested "Core CAP Premium Shares" (as defined below) will continue to vest
on schedule, provided that Participant is not, at any time up to and including
any vesting date, employed by a "significant competitor" of the Company (as
defined in Section 5(q) below), and provided that if Participant is no longer
employed by the Company, any unvested "Core CAP Premium Shares" will be canceled
on the termination date of Participant's employment and Participant shall have
no further rights of any kind with respect to such portion of the Award;] and
(3) an Option will continue to vest on schedule and may be exercised (but not
later than the Option expiration date) while Participant is employed by the
Company; if Participant is no longer employed by the Company, vesting of the
Option will cease on the date Participant's employment is terminated and any
vested Option shares may be exercised for up to two years after the termination
date of Participant's employment (but not later than the Option expiration
date), provided that Participant is not, at any time up to and including any
exercise date, employed by a "significant competitor" of the Company (as defined
in Section 5(q) below).

6

--------------------------------------------------------------------------------



        (l) Reaching Age 55 by Certain Legacy Citibank Employees. If Participant
is at least age 55 and is a legacy Citibank employee who participates in (i) the
grandfathered Citibank formula of the U.S. Citigroup Pension Plan or (ii) the
grandfathered Citibank formula of the Head Office Guarantee (HOG) Plan, then
[(1)] any unvested [shares] ["Core CAP Basic Shares" (as defined below)] will
continue to vest on schedule, provided that Participant is not, at any time up
to and including any vesting date, employed by a "significant competitor" of the
Company (as defined in Section(q) below); [(2) any unvested [shares]
["Supplemental CAP Shares" (as defined below)] will be treated in accordance
with Section 5(j) or (k), if applicable, or will be canceled if Participant is
no longer employed by the Company; and [(3)] an Option will continue to vest on
schedule and may be exercised (but not later than the Option expiration date)
while Participant is employed by the Company. If Participant has received an
Award under the Core Capital Accumulation Program and otherwise satisfies the
conditions of this Section 5(l), any unvested Option shares will vest on the
date Participant's employment with the Company is terminated for any reason
other than gross misconduct and may be exercised for up to two years after the
termination date of Participant's employment (but not later than the Option
expiration date), provided that Participant is not, at any time up to and
including any exercise date, employed by a "significant competitor" of the
Company (as defined in Section 5(q) below). If Participant has received an Award
under the Supplemental Capital Accumulation Program only, even if Participant
has otherwise satisfied the conditions of this Section 5(l), any unvested Option
shares will be treated in accordance with Section 5(j) or (k), if applicable, or
will be canceled if Participant is no longer employed by the Company.

        (m) Termination of Employment other than for Gross Misconduct or
Transfer to Non-Participating Subsidiary, when Also Eligible under Section 5(j),
(k) or (l). If Participant is terminated other than for gross misconduct or is
transferred to a subsidiary described in Section 5(g)(ii) above and on the date
Participant's employment is so terminated or transferred, Participant has
satisfied the conditions of Section 5(j), (k) or (l) above, then the provisions
of such sub-section will apply; provided, however, that continued vesting of the
Award and the right to exercise vested Option shares will not be subject to the
condition that Participant not be employed by a "significant competitor" of the
Company (as defined in Section 5(q) below), and provided further that if
Participant has satisfied the conditions of Section 5(k) but not Section 5(j)
above, Participant shall also continue to vest in a pro rata portion of any
"Core CAP Premium Shares" (as defined below), which portion shall be computed in
accordance with Section 5(h) above.

        (n) Employing Company is Acquired by Another Entity (Change in Control).
If Participant is employed by a company or other legal entity that is acquired
by another entity in a transaction that is described in Section 409A(a)(2)(A)(v)
of the United States Internal Revenue Code of 1986, as amended (the "Code") and
the regulations thereunder (a "change in control"), the provisions of
Section 5(h) of this Section 5 shall apply; provided, however, that if
Participant has satisfied the conditions specified in Section 5(j), (k) or (l),
any Option shares that vested prior to the effective date of the change in
control may be exercised for two years from the effective date of the change in
control (but not later then the Option expiration date). The Committee may, in
its sole discretion, accelerate the vesting of additional shares and/or Option
shares, and any vesting and distribution of shares that occurs as a result of
such change in control will occur on the effective date of the change in
control. If any additional Option shares are vested, the Committee shall specify
the time permitted to exercise such additional Option shares.

        (o) Additional Conditions Applicable to Post-Employment Participation.
Except as otherwise provided herein, in any instance in which, if, in the
determination of the Committee, Participant engages in conduct that is in
competition with the Company's business operations, breaches his or her duty of
loyalty or any obligation Participant owes to the Company, or is materially
injurious to the Company, monetarily or otherwise, while holding any shares of
Citigroup common stock subject to a sale restriction, such shares may be
canceled, in the sole discretion of the Committee. If any such shares are
canceled pursuant to this Section 5(o), Participant will receive a cash payment
(without interest) equal to the grant price of the Option under which the shares
were issued (as adjusted, if applicable) multiplied by the number of shares
canceled. Additionally, the Committee may cancel any unvested restricted or
deferred stock if it determines that Participant has, since the termination of
Participant's employment with the Company, engaged in conduct that breaches any
obligation or duty of loyalty to the Company or that

7

--------------------------------------------------------------------------------



is materially injurious to the Company, monetarily or otherwise. For purposes of
this Section 5(o), "Company" shall mean Citigroup and any of its subsidiaries.

        (p) Definition of "Core CAP Basic Shares" and "Core CAP Premium Shares."
"Core CAP Basic Shares" shall mean 75% (subject to rounding, in Citigroup's
discretion) of the number of shares of Citigroup stock in an award of restricted
or deferred stock indicated in the Core CAP Restricted (or Deferred) Stock Award
Summary on page 1 of this Agreement; provided, however, in the case of a
Participant who participates in (i) the grandfathered Citibank formula of the
U.S. Citigroup Pension Plan or (ii) the grandfathered Citibank formula of the
Head Office Guarantee (HOG) Plan, "Core CAP Basic Shares" shall mean 100% of the
number of shares of Citigroup stock in an award of restricted or deferred stock
indicated in the Core CAP Restricted (or Deferred) Stock Award Summary on page 1
of this Agreement. "Core CAP Premium Shares" shall mean 25% (subject to
rounding, in the Company's discretion) of the number of shares of Citigroup
stock in an award of restricted or deferred stock indicated in the Core CAP
Restricted (or Deferred) Stock Award Summary on page 1 of this Agreement, and
shall not apply to a Participant who participates in (i) the grandfathered
Citibank formula of the U.S. Citigroup Pension Plan or (ii) the grandfathered
Citibank formula of the Head Office Guarantee (HOG) Plan.

        (q) Definition of "Significant Competitor." For purposes of this
Agreement, a "significant competitor" of the Company shall mean any company or
other entity designated by the Committee as such and included on a list of
"significant competitors" that will be made available to Participant and which
may be updated from time to time. If Participant has terminated employment with
the Company, a "significant competitor" shall mean a company or other entity
included on the list in effect at the time Participant's employment with the
Company was terminated. For purposes of this Section 5(q), "Company" shall mean
Citigroup and any of its subsidiaries.

        (r) Non-Solicitation Covenant.

        (i)    Participant agrees that during Participant's employment with the
Company (inclusive of any notice period or garden leave policy to which
Participant is otherwise subject) and for twelve (12) months following any
termination of Participant's employment, he or she will not, without the prior
written consent of the Company, directly or indirectly solicit or induce away
from Citigroup or cause to be solicited or induced away from Citigroup any of
its employees.

        (ii)   Notwithstanding anything to the contrary in this Agreement, and
without limiting any remedies at law or in equity that may be available to the
Company, Participant acknowledges and agrees that a remedy at law for any breach
or threatened breach of the covenant contained in this Section 5(r) would be
inadequate and monetary damages would be difficult to calculate and that for any
such breach or threatened breach, a court of law may award an injunction,
restraining order or other equitable relief, restraining Participant from
committing or continuing to commit such breach.

        (iii)  It is expressly understood and agreed that if a final
determination is made by a court of law that the time or any other restriction
contained in this Section 5(r) is an unenforceable restriction against
Participant, the provisions of Section 5(r) shall not be rendered void but shall
be deemed amended to apply to such maximum time and to such other maximum extent
as such court may determine or indicate to be enforceable. Alternatively, if
such court finds that any restriction contained in this Section 5(r) is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any other
provision of this Agreement.

        (iv)  The restrictive covenant set forth in this Section 5(r) shall
continue and survive any cancellation, forfeiture or payment of any amounts due
under the Award.

        (v)   The covenant contained in this Section 5(r) is not intended to
shorten, reduce or otherwise limit any non-solicitation obligation Participant
may have (including but not limited the non-solicitation obligation contained in
the Employment Termination Notice and Non-Solicitation Policy for the Citigroup
Management Committee) pursuant to contract, collective agreement or applicable
policy, local

8

--------------------------------------------------------------------------------



law, rule or regulation ("Independent Obligation"), nor is it intended to limit
or reduce any other obligation that Participant may have to the Company pursuant
to an Independent Obligation.

6. Non-Transferability. Neither the Award, nor any component of the Award, may
be sold, pledged, hypothecated, assigned, margined or otherwise transferred,
other than by will or the laws of descent and distribution, and no Award or
interest or right therein shall be subject to the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof shall be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer shall be null and void, and shall constitute a breach of this
Agreement causing damage to the Company for which the remedy shall be a
cancellation of the Award. During Participant's lifetime, all rights with
respect to the Award shall be exercisable only by Participant, and any and all
payments in respect of the Award shall be to Participant only. The Company shall
be under no obligation to entertain, investigate, respect, preserve, protect or
enforce any actual or purported rights or interests asserted by any creditor of
Participant or any other third party in the Award, and Participant agrees to
take all reasonable measures to protect the Company against any such claims
being asserted in respect of Participant's Award and to reimburse the Company
for any and all reasonable expenses it incurs defending against or complying
with any such third-party claims if Participant could have reasonably acted to
prevent such claims from being asserted against the Company.

7. Stockholder Rights. Participant shall have no rights as a stockholder of
Citigroup over any shares covered by an Award, except to the limited extent
provided in the Prospectus for an Award of restricted stock, unless and until
shares are distributed to Participant in connection with the vesting of a
restricted or deferred stock award or an Option exercise. During the vesting
period, Participant may receive dividend or dividend equivalent payments in
respect of shares subject to a restricted or deferred stock award, to the extent
provided in the Prospectus.

8. Right of Set Off. Participant agrees that the Company may, to the extent
permitted by applicable law, retain for itself funds or securities otherwise
payable to Participant pursuant to this Award or any award under any equity
award program administered by Citigroup to offset any amounts paid by the
Company to a third party pursuant to any award, judgment, or settlement of a
complaint, arbitration, or lawsuit of which Participant was the subject; to
satisfy any obligation or debt that Participant owes the Company or its
affiliates; or in the event any equity award is canceled pursuant to its terms.
The Company may not retain such funds or securities and set off such obligations
or liabilities, as described above, until such time as they would otherwise be
distributable to Participant in accordance with the applicable award terms.

9. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms or communications) in connection with the
Award(s) covered by this Agreement and any other prior or future incentive award
or program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet site to which
Participant has access.

10. Plan Administration. The Award described in this Agreement has been granted
subject to the terms of the Plan, and the shares deliverable to Participant in
connection with an Award, whether upon the exercise of an Option or vesting of a
restricted or deferred stock award, will be from the shares available for grant
pursuant to the terms of the Plan.

11. Adjustments. In the event of any change in Citigroup's capital structure on
account of (i) any extraordinary dividend, stock dividend, stock split, reverse
stock split or any similar equity restructuring; or (ii) any combination or
exchange of equity securities, merger, consolidation, recapitalization,
reorganization, divestiture or other distribution (other than ordinary cash
dividends) of assets to stockholders, or any other similar event affecting
Citigroup's capital structure, to the extent necessary to prevent the
enlargement or diminution of the rights of Participants, the Committee shall
make such appropriate equitable adjustments as may be permitted by the terms of
the Plan and applicable law, to

9

--------------------------------------------------------------------------------



the number or kind of shares subject to an Award and/or the grant price
applicable to an Award. All such adjustments shall conform to the requirements
of Section 409A of the Code, to the extent applicable, and with respect to
Awards intended to qualify as "performance-based compensation" under
Section 162(m) of the Code, such adjustments or substitutions shall be made only
to the extent that the Committee determines that such adjustments or
substitutions may be made without causing the Company to be denied a tax
deduction on account of Section 162(m) of the Code. Citigroup shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes. Notwithstanding the foregoing,
the Committee may, in its discretion, decline to adjust any Award made to a
Participant, if it determines that such adjustment would violate applicable law
or result in adverse tax consequences to the Participant or the Company, and
neither the Committee nor Citigroup shall be bound to compensate any Participant
for any such adjustment not made, nor shall they be liable to Participant for
any additional personal tax or other consequences of any adjustments that are
made to an Award.

12. Taxes and Tax Residency Status. By accepting the Award, Participant agrees
to pay all applicable income and/or social taxes and file all required tax
returns in all jurisdictions where Participant is subject to tax and/or an
income tax filing requirement. If Participant is an employee in one of
Citigroup's expatriate programs, he or she agrees to pay all applicable income
and/or social taxes and file all tax returns in accordance with the applicable
expatriate policy. To assist Citigroup in achieving full compliance with its
obligations under the laws of all relevant taxing jurisdictions, Participant
agrees to keep complete and accurate records of his or her income tax residency
status and the number and location of workdays outside his or her country of
income tax residency from the date of an Award until the later of the vesting of
an Award, the exercise of an Option, or the subsequent sale of any shares
received in connection with an Award. By signing this Agreement, Participant
also agrees to provide, upon request, information about his or her tax residency
status to Citigroup during such period. Participant will be responsible for any
income tax due, including penalties and interest, arising from any misstatement
by Participant regarding such information.

13. Entire Agreement; No Right to Employment. [IF APPLICABLE: The Letter
Agreement,] [T]he Prospectus and the Agreement constitute the entire
understanding between the Company and Participant regarding the Award and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof, including any written or
electronic agreement, election form or other communication to, from or between
Participant and the Company. Nothing contained herein, in the Plan, or in any
Prospectus shall confer upon Participant any rights to continued employment or
employment in any particular position, at any specific rate of compensation, or
for any particular period of time.

14. Amendment. The Committee may in, its sole discretion, modify, amend,
terminate or suspend the Award or the Program at any time, except that no
termination, suspension, modification or amendment of the Award or the Program
shall (i) cause the Award or the Program to become subject to, or violate,
Section 409A of the Code, or (ii) except as provided in Section 15(a), adversely
affect Participant's rights with respect to the Award, as determined by the
Committee, without Participant's written consent.

15. Section 409A Compliance.

        (a) Participant understands that as a result of Section 409A to the
Code, if Participant is a U.S. taxpayer he or she could be subject to adverse
tax consequences if the Award, the Program and/or the Plan are not administered
in accordance with the requirements of Section 409A. Citigroup may modify the
provisions of the Award, the Program and/or the Plan, as necessary, to conform
them to the requirements of Section 409A or other changes in applicable law. To
the extent Citigroup amends the Award, the Program or the Plan, Participant will
receive a supplement to the Prospectus describing any such changes.

        (b) Notwithstanding any provision of this Agreement to the contrary,
(i) Citigroup may modify the provisions of the Award, the Program and/or the
Plan, as necessary, to conform them to the requirements of Section 409A or other
changes in applicable law and (ii) any distribution of shares subject to a
deferred stock award otherwise provided by the terms of this Agreement to occur
upon any event that would constitute a "separation from service" (within the
meaning of Section 409A of the Code) to a Participant who is a "specified
employee" (within the meaning of Treas. Reg. § 1.409A-1(i)(1)) at the time of
such Participant's "separation from service,"

10

--------------------------------------------------------------------------------



shall not be made until the date which is six months from such "separation from
service," or, if earlier, the date of Participant's death and during such
six-month deferral period, Participant shall not be entitled to interest,
dividends, dividend equivalents, or any compensation for any loss in market
value or otherwise which occurs with respect to the Award during such deferral
period.

        (c) BY ACCEPTING THIS AWARD, PARTICIPANT HEREBY CONSENTS TO THE
AMENDMENT OR MODIFICATION OF ANY OUTSTANDING EQUITY AWARD(S) HERETOFORE GRANTED
TO OR ENTERED INTO WITH PARTICIPANT, IN LIKE MANNER AND PURPOSE AS PROVIDED BY
SECTION 15(b) OF THIS AGREEMENT, TO THE EXTENT ANY SUCH AWARDS MAY VIOLATE
SECTION 409A OF THE CODE; PROVIDED, HOWEVER, THAT (i) NO SUCH AMENDMENT OR
MODIFICATION SHALL BE MADE IF IT WOULD VIOLATE THE TERMS AND CONDITIONS OF
PARTICIPANT'S OFFER LETTER OR EMPLOYMENT AGREEMENT, AND (ii) UNLESS THE
COMMITTEE DETERMINES OTHERWISE, ANY AMENDMENT OR MODIFICATION TO OUTSTANDING
AWARD(S) PURSUANT TO THIS SECTION 15(c) SHALL MAINTAIN, TO THE MAXIMUM EXTENT
PRACTICABLE, THE ORIGINAL INTENT OF THE APPLICABLE PROVISION WITHOUT
CONTRAVENING THE PROVISIONS OF SECTION 409A OF THE CODE. THE AMENDMENT OR
MODIFICATION OF ANY AWARD(S) PURSUANT TO THIS PROVISION SHALL BE AT THE
COMPANY'S SOLE DISCRETION AND THE COMPANY SHALL NOT BE OBLIGATED TO AMEND OR
MODIFY ANY SUCH AWARD(S) OR THIS AWARD, THE PROGRAM OR THE PLAN, NOR SHALL THE
COMPANY BE LIABLE FOR ANY ADVERSE TAX OR OTHER CONSEQUENCES TO PARTICIPANT
RESULTING FROM SUCH AMENDMENTS OR MODIFICATIONS OR THE COMPANY'S FAILURE TO MAKE
ANY SUCH AMENDMENTS OR MODIFICATIONS FOR PURPOSES OF COMPLYING WITH SECTION 409A
OF THE CODE OR FOR ANY OTHER PURPOSE. TO THE EXTENT CITIGROUP AMENDS OR MODIFIES
ANY OUTSTANDING AWARD(S) OR THIS AWARD PURSUANT TO SECTION 15 OF THIS AGREEMENT,
PARTICIPANT SHALL RECEIVE A SUPPLEMENT TO THE PROSPECTUS DESCRIBING ANY SUCH
CHANGES AND, UNLESS THE COMMITTEE DETERMINES OTHERWISE, THE CHANGES DESCRIBED IN
THE SUPPLEMENT SHALL BE DEEMED TO AMEND THE TERMS AND CONDITIONS OF THE
APPLICABLE AWARD AGREEMENTS.

16. Arbitration; Conflict; Governing Law. Any disputes related to the Award
shall be resolved by arbitration in accordance with the Company's arbitration
policies. In the absence of an effective arbitration policy, Participant
understands and agrees that any dispute related to an Award shall be submitted
to arbitration in accordance with the rules of the American Arbitration
Association, if so elected by the Company in its sole discretion. In the event
of a conflict between the Prospectus and this Agreement [IF APPLICABLE: the
Letter Agreement and this Agreement], this Agreement [IF APPLICABLE: the Letter
Agreement] shall control. In the event of a conflict between this Agreement and
the Plan, the Plan shall control. This Agreement shall be governed by the laws
of the State of New York (regardless of conflict of laws principles) as to all
matters, including, but not limited to, the construction, application, validity
and administration of the Program.

17. Disclosure Regarding Use of Personal Information and Participant's Consent.

        (a) Definition and Use of "Personal Information." In connection with the
grant of this Award, and any other award under the Program or any other equity
award program, and the implementation and administration of any such program,
including, without limitation, Participant's actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant's home country.

The "personal information" that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant's name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
award information and history, business unit, employing entity, and
Participant's beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.

11

--------------------------------------------------------------------------------



Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company's internal administration of
its equity award programs, or in connection with tax or other governmental and
regulatory compliance activities directly or indirectly related to an equity
award program. For such purposes only, personal information may be used by third
parties retained by the Company to assist with the administration and compliance
activities of its equity award programs, and may be transferred by the company
that employs (or any company that has employed) Participant from Participant's
home country to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to Participant's information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
equity award programs, including local and regional equity award coordinators,
and global coordinators located in the United States; (ii) Participant's U.S.
broker and equity account administrator and trade facilitator;
(iii) Participant's U.S., regional and local employing entity and business unit
management, including Participant's supervisor and his/her superiors; (iv) the
Committee or its designee, which is responsible for administering the Plan;
(v) Citigroup's technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the equity award programs); and (vi) internal and external legal,
tax and accounting advisors (but only to the extent necessary for them to advise
the Company on compliance and other issues affecting the equity award programs
in their respective fields of expertise). At all times, Company personnel and
third parties will be obligated to maintain the confidentiality of Participant's
personal information except to the extent the Company is required to provide
such information to governmental agencies or other parties. Such action will
always be undertaken only in accordance with applicable law.

        (b) Participant's Consent. BY ACCEPTING THIS AWARD, PARTICIPANT
EXPLICITLY CONSENTS (I) TO THE USE OF PARTICIPANT'S PERSONAL INFORMATION FOR THE
PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY AWARDS (TO THE
EXTENT HE/SHE IS ELIGIBLE UNDER APPLICABLE PROGRAM GUIDELINES, AND WITHOUT ANY
GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE USE, TRANSFER,
PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER PERSONAL
INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY OCCUR IN THE
FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY AWARD, AS DESCRIBED ABOVE.

***

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.02



FORM OF CITIGROUP EQUITY AWARD AGREEMENT (EFFECTIVE NOVEMBER 1, 2007)
Citigroup Inc. Equity Award Agreement
CITIGROUP INC. EQUITY AWARD AGREEMENT APPENDIX
